DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s preliminary amendment filed on June 12, 2020.  Claims 12-22 are pending and examined below.  Claims 1-11 have been canceled.  Claims 12-22 have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samii et al., US 2017/0277607 A1.
As to claim 12, Samii teaches a steering device for providing electric steering assistance, the steering device comprising (¶ 26):
At least one main control unit configured to control an operation of at least one electric motor in at least one normal state (¶ 22, 26 and Figs. 1; i.e. 1st controller 14 in Fig. 1);
At least one auxiliary control unit configured to control the operation of the at least one electric motor in at least one fault operating state in which at least one of a malfunction and a failure of the at least one main control unit occurs, the at least one auxiliary control unit being in a passive operating mode in the at least one normal operating state, the passive operating mode being at least one of an idle mode and a standby mode (¶ 24, 29, 31 and Figs. 1, 3);
Wherein the at least one main control unit is operable independently of the at least one auxiliary control unit (¶ 23 and page 9 claims 11-12 and Fig. 1).
As to claim 13, Samii teaches the at least one main control unit is configured to supply an operating signal in the at least one normal state; and the at least one auxiliary control unit is configured to determine the at least one of the malfunction and the failure of the at least one main control unit depending on an absence of the operating signal (¶ 23-24, 29-31 and Fig. 3).
As to claim 16, Samii teaches wherein a computing capacity of the at least one auxiliary control unit is lower than a computing capacity of the at least one main control unit (abstract and ¶ 24; i.e. 1st controller operates in a primary status mode, and 2nd and 3rd controllers are in standby status mode).
As to claim 19, Samii teaches wherein the at least one auxiliary control unit is configured to actuate at least one power electronic system in the at least one fault 
As to claim 20, Samii teaches wherein the at least one auxiliary control unit is configured to actuate at least one switching unit in the at least one fault operating state, the at least one switching unit being configured to split at least one phase of the at least one electric motor (abstract and Figs. 2-6).
As to claim 21, Samii teaches at least one monitoring unit configured to prevent an operation of the at least one electric motor by at least one main control unit in the at least one fault operating state depending on an actuating signal of the at least one auxiliary control unit (¶ 30 and Fig. 3; e.g. 1st controller enters fail-silent mode and will no longer operate, and 2nd controller will operate instead).
Claim 22 is rejected based on the same rationale as used for claim 12 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samii et al., US 2017/0277607 A1 in view of Nguene, DE 102015115423 A1.
As to claim 14, Samii does not specifically teach wherein the operating signal is a discontinuous signal and the at least one main control unit is configured to supply the operating signal at regular time intervals.  However, Nguene teaches this matter (see nd to the last paragraph in Disclosure of the Invention section).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samii’s invention by incorporating the feature of operating signal as taught by Nguene for conservation of the power consumption.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Samii et al., US 2017/0277607 A1 in view of Nguene, DE 102015115423 A1, and in further view of design choice.
As to claim 15, Samii in view of Nguene teaches the at least one main control unit is configured to supply the operating signal at time intervals (see claim 14 above).  Samii in view of Nguene does not specifically teach the time intervals is at least 1 ms and at most 100 ms.  It would have been an obvious matter of design choice to modify the Samii in view of Nguene to provide at least 1 ms and at most of 100 ms.  Since the applicant has not disclosed that this specific time interval solves any stated problem in a new or unexpected way or is for any particular purpose, which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Samii in view of Nguene will perform the invention as claimed by the applicant with any means, method, or product to define the time interval between 1 ms to 100 ms.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samii et al., US 2017/0277607 A1.
As to claims 17-18, Samii teaches the at least one auxiliary control unit is configured to operate the at least one electric motor in the at least one fault operating state such that the operation of the electric motor is achieved (¶ 23-24, 26, 29 and Figs. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:

(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 24, 2022